_J_iORDE r
Acting under the authority of Article 5, § 25(C) of the Louisiana Constitution of 1974, and the recommendation of the Judiciary Commission of Louisiana,
IT IS ORDERED THAT:
Judge J. Bruce Naccari, First Parish Court for the Parish of Jefferson, be and is hereby disqualified from exercising any judicial function, without loss of salary, during the pendency of proceedings in the Supreme Court.
Given under our hands and seal this 2nd day of February, A.D.1995, New Orleans, Louisiana.
CALOGERO, C.J., not on panel.

INTERIM ORDER

This complaint was taken under submission after oral argument on February 20, 1995. Pending final disposition of the matter by this court, it is ordered that the order of February 2, 1995 suspending J. Bruce Nac-cari be amended to continue the suspension without pay or other emoluments from this date until further orders of this court.
The respondent, J. Bruce Naccari, has no objection to this Order.
/s/Provino Mosca Provino Mosca Attorney for Judge J. Bruce Naccari